number release date u i l control no tam-101460-00 cc ita b5 internal_revenue_service national_office technical_advice_memorandum director taxpayer’s name date taxpayer’s address taxpayer’s ein year involved taxpayer product x state product y product z agency agency plant plant agreement dollar_figure dollar_figuredollar_figure dollar_figuredollar_figuredollar_figure date date date date date date date date date date date date date date date date year issues was taxpayer eligible for sec_1033 involuntary_conversion treatment of the settlement proceeds what were the beginning and ending dates for the initial replacement_period for the converted property under sec_1033 what is an appropriate extension of the replacement_period under sec_1033 conclusion sec_1 taxpayer is eligible for sec_1033 involuntary_conversion treatment of the settlement proceeds the beginning of the replacement_period was date and the ending date was two years after the close of taxpayer’s fiscal_year ending on date under the extremely unusual circumstances in this case it is appropriate to grant taxpayer sufficient additional time as may be necessary to purchase product z for consumption in the normal course of its manufacturing operations facts taxpayer is a manufacturer of product x and has manufacturing plants located in state_agency contacted taxpayer and encouraged taxpayer to use product y in its manufacturing process instead of using product z prior to year taxpayer used product z in its manufacturing process taxpayer had on occasion purchased product z from agency taxpayer was interested in using product y as it had a longer life than product z as a result of agency 1’s offer taxpayer expended dollar_figureto convert plant so it could utilize product y in its manufacturing process on date taxpayer executed a lease with agency for product y to be used at plant the lease was for a 10-year period with taxpayer having the option to renew for two additional 10-year periods taxpayer received product y from agency on date and commenced operations with product y on date on date taxpayer applied to agency for renewal of its existing license to possess and use product y and product z on date agency notified taxpayer in writing that depending on the outcome of agency 2’s investigation of the causes of an accident involving product y at another location agency may require taxpayer to return product y to agency agency also suggested that taxpayer consider contingency plans for the removal and replacement of product y on date agency sent a letter to taxpayer indicating that based on information provided by agency and its contractors agency lacked confidence that product y could be safely used in commercial facilities and requested to meet with the taxpayer on date representatives from agency and taxpayer met to discuss the use of product y at taxpayer’s plant at the meeting representatives from agency indicated they had concluded that product y could not be suitably used at taxpayer’s plant in addition the representatives from agency indicated that other companies that were using product y also would have to return it agency stated it wanted all of product y returned by the end of the following year on date agency offered to take back at its expense all of product y from taxpayer on date agency withdrew its approval of the commercial use of product y and mandated the removal of all of taxpayer’s product y on date taxpayer submitted a revised license renewal application to agency to possess and use product y and product z at its state facility taxpayer also requested permission to use product y and product z in a new facility being built at plant agency denied taxpayer’s request to renew its license at taxpayer’s existing plant but allowed taxpayer to continue operating under its old license pending agency 1's removal of product y on date agency granted taxpayer’s license application_for its new facility but only authorized use of product z on date taxpayer filed an administrative claim for breach of contract with agency based on the recall of product y agency 1's decision regarding the claim recited the agency’s position that there had been no breach of taxpayer’s lease and that taxpayer was entitled to recover no more than dollar_figuredollar_figureeven if a breach had taken place as a result of the actions taken by both agencies taxpayer was required to convert plant so that it could use product z and redesign plant which was under construction product y has a much longer useful_life than product z on date in a telephone conference representatives from the taxpayer and agency discussed taxpayer’s failure to allow removal of product y taxpayer indicated it had filed a claim against agency and taxpayer had been unable to arrive at a settlement with agency a representative from agency indicated it would have to consider its options to have product y returned including denying taxpayer’s license renewal and issuing a binding order to return product y finally taxpayer and agency entered into an agreement on date whereby taxpayer agreed to accept dollar_figuredollar_figuredollar_figurein settlement of the claim based on the taking of taxpayer’s property by agency the dollar_figuredollar_figuredollar_figureamount was based on the estimated present_value of the cost of replacing product y with product z purchased periodically over the 20-year term remaining on taxpayer’s lease the physical removal of product y from taxpayer’s facility was delayed until date taxpayer elected to defer the recognition of the gain realized under the agreement as an involuntary_conversion under sec_1033 on its form_1120 for the fiscal_year presently under consideration law sec_1033 of the internal_revenue_code provides that if property as a result of its destruction in whole or in part theft seizure or requisition or condemnation or threat or imminence thereof is compulsorily or involuntarily converted into money and the taxpayer purchases other_property similar_or_related_in_service_or_use to the property converted during the period specified in sec_1033 then the taxpayer may elect to have the gain from the conversion recognized only to the extent that the amount_realized exceeds the cost of the replacement_property sec_1033 states that the replacement_period begins with the date of the disposition_of_the_converted_property or the earliest date of the threat or imminence of requisition or condemnation of the converted property whichever is earlier and ends i years after the close of the first taxable_year in which any part of the gain upon the conversion is realized or ii subject_to such terms and conditions as may be specified by the secretary at the close of such later date as the secretary may designate on application by the taxpayer revrul_63_221 1969_2_cb_332 states that for purposes of sec_1033 of the code a threat_or_imminence_of_condemnation is generally considered to exist when a property owner is informed either orally or in writing by a representative of a governmental body or by a public official authorized to acquire property for public use that such body or official has decided to acquire the property and the property owner has reasonable grounds to believe from the information conveyed to him by such representative or official that the necessary steps to condemn the property will be instituted if a voluntary sale is not arranged revrul_69_303 1969_1_cb_201 holds that a sale of property to a non-profit organization for resale to a u s agency following notification of the agency’s decision to acquire it by condemnation if necessary when funds became available constitutes an involuntary_conversion as a result of threat_or_imminence_of_condemnation revrul_71_567 1971_2_cb_309 holds that the enactment of a public law authorizing acquisition of a property was a sufficient threat_or_imminence_of_condemnation to qualify for treatment under sec_1033 of the code notwithstanding the absence of an actual appropriation of funds necessary to acquire the property revrul_82_147 1982_2_cb_190 involved federal legislation that prohibited the use on a particular lake of motorboats with motors of greater than horsepower this effectively denied the taxpayer the economic use of resort property owned by the taxpayer adjacent to the lake while the taxpayer could have retained possession of its property the service concluded that the property was no longer suitable for commercial use because of the restrictions and thus no longer useful or available to the taxpayer for the property’s originally intended purpose the legislation which gave the taxpayer the choice to keep or to sell the property to the government pursuant to the legislation effectively constituted a taking of the property and the sale of the resort constituted an involuntary_conversion within the meaning of sec_1033 of the code revrul_83_70 1983_1_cb_189 holds that a timely acquired fee simple property interest qualifies under sec_1033 of the code as replacement_property similar_or_related_in_service_or_use to an involuntarily converted 15-year leasehold because the fee property is to be used in the same business and for the identical purposes as the condemned leasehold analysis issue taxpayer argues it should be entitled to defer the recognition of gain under sec_1033 because either agency 1's cancellation of the lease and repossession of product y was a requisition or condemnation of property or the cancellation and repossession was a destruction of the property taxpayer argues that its case is similar to revrul_89_2 1989_1_cb_260 wherein a taxpayer owned property that it used in a trade_or_business and through no fault of the taxpayer dangerous chemicals were released into the property a governmental agency subsequently determined that the property was unsafe for habitation and that the businesses and residents in the area should relocate the service concluded the chemical contamination constituted a destruction within the meaning of sec_1033 because it was a result of an outside force beyond the taxpayer’s control and the property was rendered useless for its intended purpose the courts have interpreted the term requisition or condemnation to mean the taking of property by a governmental authority that has the power to do so against the will of the owner and for_the_use_of the taker a sec_1033 requisition or condemnation is a taking which requires the payment of just compensation under the fifth_amendment 196_fsupp_129 d mass 279_f2d_220 ct_cl a seizure occurs when a governmental authority enters into physical possession of property without authority of a court order with compensation to be determined later this is different from a requisition or condemnation under which the government pays judicially determined compensation before it takes property or it takes property under court order before the amount of compensation had been determined 357_us_17 the word requisition is more often used in reference to the taking of personal_property and the word condemnation to the taking of real_estate 266_f_911 e d s c in taxpayer’s case representatives from agency on date specifically told taxpayer that product y was no longer suitable for use and wanted all of product y returned to agency by the following year since the materials were not returned agency again met with taxpayer taxpayer indicated it had an unsettled claim filed against agency because of the possibility of the taking of product y agency stated it had no interest in the settlement but would have to consider denying taxpayer’s license renewal and issuing a binding order requiring the return of product y the action taken by agency resulted in the property leased by taxpayer under the lease agreement with agency being no longer suitable for commercial use and taxpayer was required to return the property this created a situation similar to that presented in revrul_82_147 product y was no longer suitable for its intended use because agency withdrew its approval for commercial use of the product since taxpayer’s leasehold interest was rendered useless it filed a claim against agency for the loss of its rights under the contract compare 964_f2d_361 5th cir affg tcmemo_1991_15 court denied sec_1033 non-recognition of gain for fire insurance proceeds received for destruction of improvements to leased property to the extent proceeds were reinvested in replacement_property for the leasehold interest leasehold interest itself was not involuntarily converted because it remained available for its intended use by repairing damage to the improvements agency entered into the agreement with taxpayer which eventually terminated taxpayer’s rights under the original lease agreement in considering all the facts in this case and the actions taken by agency and agency we conclude that taxpayer’s leasehold interest under the agreement with agency was requisitioned and involuntarily converted under sec_1033 of the code issue what were the beginning and ending dates for the initial replacement_period for the converted property under sec_1033 taxpayer argues that although it received the settlement proceeds on date the last day of its fiscal_year product y was not removed until date taxpayer views this as the date of disposition of product y and argues that the replacement_period did not begin until that date it is clear under the statute that the replacement_period begins at the earlier of the date of disposition_of_the_converted_property or the earliest date of the threat_or_imminence_of_condemnation or requisition of the property thus we believe that the replacement_period began on date when taxpayer was advised by agency that product y was no longer suitable for commercial use under sec_1033 the replacement_period end sec_2 years after the close of the first taxable_year in which any part of the gain upon the conversion is realized as an accrual_method taxpayer taxpayer’s right to the dollar_figuredollar_figuredollar_figurepayment from agency became fixed on date the date on which the agreement was entered into accordingly the initial replacement_period ended years after the close of taxpayer’s fiscal_year ending on date what is an appropriate extension of the replacement_period under sec_1033 before the end of the initial replacement_period taxpayer requested an extension of the period pursuant to sec_1_1033_a_-2 that section provides that extensions shall be granted only if a taxpayer can show reasonable_cause for not being able to replace the converted property within the required period of time taxpayer’s facilities have been converted and or designed for use of product z in its manufacturing operations agency has approved taxpayer’s use of product z because of its useful_life product z cannot be purchased in advance of the period in which it must be consumed or it becomes useless at any given point in time the cost of the quantity of product z required by taxpayer in the normal course of its manufacturing operations is significantly less than the dollar_figuredollar_figuredollar_figurerealized under the agreement under these extremely unusual circumstances we believe that taxpayer has demonstrated reasonable_cause for not being able to replace the converted property within the required period of time accordingly we believe it is appropriate in this case to grant taxpayer sufficient additional time as may be necessary to purchase product z1 for consumption in the normal course of its manufacturing operations we agree with taxpayer’s proposal to use a detailed schedule of projected future purchases of product z and periodically review those purchases in connection with the approval of consecutive extensions the length of any particular extension can be determined by mutual agreement between taxpayer and the appropriate field official although not addressed in the request for technical_advice we note that the purchase of product z as replacement_property for taxpayer’s leasehold interest in product y appears to be the purchase of qualifying replacement_property under the rationale of revrul_83_70 1983_1_cb_189 which holds that a fee simple property interest qualifies as replacement_property similar_or_related_in_service_or_use to an involuntarily converted 15-year leasehold interest when the fee property is used by the taxpayer in the same business and for identical purposes as the converted leasehold caveat a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 provides that it may not be used or cited as precedent george wright
